FORM 51-102F3 MATERIAL CHANGE REPORT Item1 Name and Address of Company State the full name of your company and the address of its principal office in Canada. Olympus Pacific Minerals Inc. (“Olympus”) Suite 500, 10 King Street East Toronto, ON M5C 1C3 Item2 Date of Material Change State the date of the material change. July 10,2007 Item3 News Release State the date and method(s) of dissemination of the news release issued under section7.1 of National Instrument51-102. July 10, 2007 The Press Release was disseminated to The Toronto Stock Exchange and through various other approved public media and filed on EDGAR and SEDAR with the securities commissions of British Columbia, Alberta, Quebec and Ontario. Item4 Summary of Material Change(s) Provide a brief but accurate summary of the nature and substance of the material change. Olympus has repaid its US$2 million non-revolving debt facility (the “Debt Facility”) with Macquarie Bank Limited (“MBL”) of Sydney, Australia as of June27, 2007. Item5 Full Description of Material Change 5.1 Full Description of Material Change Olympus has repaid its Debt Facility with MBL of Sydney, Australia as of June27, 2007.MBL elected to exercise its share purchase warrants to acquire 5,376,092 common shares of Olympus at a price of Cdn $0.4347 for gross proceeds of Cdn$2,336,987.A portion of the proceeds from the exercise of the warrants was used by Olympus to fully pay the outstanding balance of the Debt Facility. 5.2 Disclosure for Restructuring Transactions n/a Item6 Reliance on subsection7.1(2) or (3) of National Instrument51-102 If this Report is being filed on a confidential basis in reliance on subsection7.1(2) or (3) of National Instrument51-102, state the reasons for that reliance. n/a Item7 Omitted Information State whether any information has been omitted on the basis that it is confidential information. n/a Item8 Executive Officer Give the name and business telephone number of an executive officer of your company who is knowledgeable about the material change and the Report, or the name of an officer through whom such executive officer may be contacted. David A. Seton, Executive Chairman Tel: 416-572-2525 Item9 Date of Report July 18, 2007
